        Case 1:18-cv-10836-PGG Document 105 Filed 12/06/19 Page 1 of 2
                                        U.S. Department of Justice
[Type text]
                                                                   United States Attorney
                                                                   Southern District of New York
                                                                  86 Chambers Street, 3rd Floor
                                                                  New York, New York 10007

                                                                   December 6, 2019


BY ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

           Re:       Gottesfeld v. Hurwitz, et al.
                     No. 18 Civ. 10836 (PGG)

Dear Judge Gardephe:

        This Office represents the Defendants in the above-referenced action. On May 16, 2019,
Defendants submitted their motion to dismiss Plaintiff’s Complaint in this action. See Dkt. No.
51. More than six months later, Plaintiff submitted a 163-page opposition brief with hundreds of
exhibits. See Dkt. No. 101. Defendants respectfully request that they be permitted to file a reply
memorandum of law up to and including 15 pages in length. Given the exceptionally
voluminous nature of Plaintiff’s opposition, Defendants respectfully submit that an additional
five pages for their reply memorandum is warranted. 1

           I thank the Court for its attention to this matter.




1
    Because Plaintiff is incarcerated, Defendants did not seek his consent as to this application.
        Case 1:18-cv-10836-PGG Document 105 Filed 12/06/19 Page 2 of 2
 Page 2 of 2


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney for the
                                             Southern District of New York


                                         By: _/s/ Alexander J. Hogan_______
                                             ALEXANDER J. HOGAN
                                             Assistant United States Attorney
                                             86 Chambers Street, Third Floor
                                             New York, New York 10007
                                             Tel.: (212) 637-2799
                                             E-mail: alexander.hogan@usdoj.gov

cc:   Martin Gottesfeld,
      Register Number 12982-104
      FCI Terre Haute
      Federal Correctional Institution
      P.O. Box 33
      Terre Haute, IN 47808
